To vacate an order permitting the filing of an amended declaration in an action for. the recovery of the value of personal property alleged to have been.fraudulently obtained from plaintiff by relators.
Denied January 28, 1896, with costs.
The fraud charged in the original declaration was that the defendants did not have title to the patent right which they sold to plaintiffs, while in the amended declaration it was that the defendant did not transfer to plaintiff the patent right shown and bargained for..